     Case 1:16-mc-00405-LGS-SN Document 321 Filed 07/06/21 Page 1 of 5




IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- x
                                             :
 KEITH STANSELL, et al.,                     :
                                             :
                  Plaintiffs,                :
                                             :
         v.                                  :   No. 16 Misc. 00405
                                             :
 REVOLUTIONARY ARMED FORCES OF               :
 COLOMBIA (FARC), et al.,                    :
                                             :
                  Defendants.                :
                                             :
 -------------------------------------- x
                                             :
 KEITH STANSELL, et al.,                     :
                                             :
                  Garnishors-Counterclaim    :   Garnishment Proceedings
                  Respondents,               :   with respect to
                                             :   Writ of Execution/Garnishment
         v.                                  :   Served on Citibank, N.A.
                                             :
 CITIBANK, N.A.,                             :   (Transferred from Southern
                                             :   District of Florida
                  Garnishee-Counterclaimant- :   Case No. 10-mc-22724-Scola,
                  Crossclaimant,             :   reassigned to
                                             :   Case No. 19-cv-20896-Scola)
 SAMARK JOSE LOPEZ BELLO, YAKIMA             :
 TRADING CORP., and SIX SIS LTD.,            :
                                             :
                  Adverse Claimants-         :
                  Crossclaim Respondents.    :

-------------------------------------- x

           STIPULATION TO AMENDMENT OF CITIBANK N.A.’S
   SECOND AMENDED ANSWER AND COUNTERCLAIM AND CROSSCLAIMS
                 IN THE NATURE OF INTERPLEADER
        Case 1:16-mc-00405-LGS-SN Document 321 Filed 07/06/21 Page 2 of 5



        This stipulation is made by and among Citibank, N.A. (“Citibank”), Plaintiffs Keith Stansell

et al. and Olivia Pescatore et al. (collectively, “Plaintiffs”), Intevenors Samark Jose Lopez Bello and

Yakima Trading Corp. (collectively, the “Intervenors”), SIX SIS Ltd. (“SIX”), and Antonio

Caballero (“Caballero”). Citibank, Plaintiffs, Intervenors, SIX, and Caballero are collectively

referred to as the “Parties.”

        WHEREAS, the Stansell Plaintiffs obtained an ex parte court order in this district

preliminarily declaring Intervenors to each be an agency or instrumentality of the judgment debtor

FARC, and issuing a TRIA writ of execution on their blocked assets which was served upon

Citibank on or about January 30, 2019, and which is currently stayed;

        WHEREAS, the Stansell Plaintiffs obtained an ex parte court order in the Southern District

of Florida preliminarily declaring Intervenors to each be an agency or instrumentality of the

judgment debtor FARC, and issuing a TRIA writ of execution on their blocked assets which was

served upon Citibank on or about February 25, 2019;

        WHEREAS, on March 18, 2019, Citibank filed an Answer to the writ in the Southern

District of Florida;

        WHEREAS, on April 8, 2019, Citibank filed an Amended Answer and Counterclaim and

Crossclaims in the Nature of Interpleader joining the Intervenors and SIX;

        WHEREAS, on June 17, 2019, SIX filed its Answer to Interpleader Claims;

        WHEREAS, on April 30, 2020, the Southern District of Florida entered an order transferring

the proceedings related to Citibank to the Southern District of New York;

        WHEREAS, Olivia Pescatore et al. (the “Pescatores”) obtained an ex parte court order in

this district preliminarily declaring Intervenors to each be an agency or instrumentality of the

judgment debtor FARC, and issuing a TRIA writ of execution on their blocked assets which was

served upon Citibank on or about May 14, 2020;



                                                   1
        Case 1:16-mc-00405-LGS-SN Document 321 Filed 07/06/21 Page 3 of 5



        WHEREAS, on August 4, 2020, Citibank filed a Second Amended Answer and

Counterclaim and Crossclaims in the Nature of Interpleader on consent to join the Pescatores;

        WHEREAS, on August 18, 2020, SIX filed an Answer to Amended Interpleader Claims;

        WHEREAS, Caballero obtained an ex parte court order in this district preliminarily

declaring Intervenors to each be an agency or instrumentality of the judgment debtor FARC, and

issuing a TRIA writ of execution on their blocked assets which was served upon Citibank on or

about February 4, 2021;

        WHEREAS, on or about March 24, 2021, the attorneys for Does 1-7 (“Does”), who hold an

ATA judgment against the Taliban, Al Qaeda and the Haqqani Network, but not against the FARC,

caused a restraining notice to be served on Citibank in this District relating to the same property,

without obtaining a court order determining that Intervenors are agencies or instrumentalities of

those terrorist parties;

        WHEREAS, on April 30, 2021, the Does filed an ex parte motion for issuance of a writ of

execution related to that property, and on May 5, 2021 Judge Katherine Polk Failla entered an Order

directing the Does to serve a copy her Order and the Does’ motion papers on Intervenors and to file

proof of service within 30 days, and the Does have yet to comply with the Court’s Order and

complete service;

        WHEREAS, the parties do not waive and specifically reserve all claims and defenses related

to the Third Amended Answer and Counterclaim and Crossclaims in the Nature of Interpleader;

        WHEREAS, all Parties consent to Citibank’s proposed amendment;

        NOW, THEREFORE, the Parties hereby stipulate and agree that:

        1.       Citibank shall file its proposed Third Amended Answer and Counterclaim and

Crossclaims in the Nature of Interpleader adding only Caballero within 5 days after this stipulation

is so ordered.



                                                   2
        Case 1:16-mc-00405-LGS-SN Document 321 Filed 07/06/21 Page 4 of 5



       2.       In the event any other judgment creditor obtains a court order preliminarily declaring

Intervenors to be an agency or instrumentality of that creditor’s terrorist party judgment debtor and

issuing a TRIA writ of execution on Intervenors’ blocked assets, and if Citibank is served with any

such writs of execution, Citibank may further amend its answer solely to add the judgment creditors

who served such writs upon notice to the other parties but without further need to seek consent from

the parties to this stipulation; provided, however, that any party may withdraw its consent within

three days of Citibank’s notice of its proposed amendment if that party believes the timing of such

amendment would unduly delay resolution of the litigation or otherwise prejudice that party.

       3.       This stipulation shall not prejudice in any way Citibank’s ability to move for leave to

amend to add the Does in the future. Citibank’s delay in moving for leave to amend while waiting

for the Does to satisfy the conditions in Paragraph 2 shall not be a reason to deny any future motion

by Citibank for leave to amend its answer and its counterclaim and crossclaims in the nature of

interpleader.

       4.       The parties specifically reserve all claims and defenses related to the Third Amended

Answer and Counterclaim and Crossclaims in the Nature of Interpleader, and to any further

amended answer that Citibank may seek to file pursuant to this stipulation.

Date: July 6, 2021

By: /s/ Craig T. Cagney                             By: /s/ Newt Porter
Michael S. Flynn                                    Newt Porter (admitted pro hac vice)
Craig T. Cagney                                     Tony P. Korvick (admitted pro hac vice)
DAVIS POLK & WARDWELL LLP                           PORTER & KORVICK, P.A.
450 Lexington Avenue                                9655 S Dixie Highway Suite 208
New York, NY 10017                                  Miami , FL 33156
(212) 450-4000                                      (305) 373-5040
(212) 701-5800                                      (305) 668-9154
michael.flynn@davispolk.com                         nporter@porterandkorvick.com
craig.cagney@davispolk.com                          tkorvick@porterandkorvick.com

 Counsel for Garnishee-Counterclaimant-             Counsel for Plaintiffs-Counterclaim
 Crossclaimant Citibank, N.A.                       Respondents Keith Stansell et al.



                                                   3
      Case 1:16-mc-00405-LGS-SN Document 321 Filed 07/06/21 Page 5 of 5




By: /s/ Jeffrey M. Scott                      By: /s/ Melissa E. Byroade
Jeffrey M. Scott                              Melissa E. Byroade
Kerri E. Chewning                             KELLEY DRYE & WARREN LLP
ARCHER & GREINER, P.C.                        3050 K Street NW, Suite 400
630 Third Avenue                              Washington, DC 20007
New York, NY 10017                            (202) 342-8823
(609) 580-370                                 mbyroade@kelleydrye.com
jscott@archerlaw.com
kchewning@archerlaw.com

Counsel for Intervenors and Crossclaim        Counsel for Crossclaim Respondent SIX SIS
Respondents Samark Jose Lopez Bello and       Ltd.
Yakima Trading Corp.

By: /s/ Nathaniel A. Tarnor                   By: /s/ Leon N. Patricios
Nathaniel A. Tarnor                           Joseph I. Zumpano
Hagens Berman Sobol Shapiro, LLP              Leon N. Patricios
322 8th Avenue, Suite 802                     Zumpano Patricios, P.A.
New York, NY 10001                            312 Minorca Avenue
(646) 543-4992                                Coral Gables, FL 33134
NathanT@hbsslaw.com                           (305) 444-5565
                                              lpatricios@zplaw.com
Counsel for the Pescatore
Plaintiffs/Judgment Creditor                  Counsel for Antonio Caballero

SO ORDERED.

Dated: July _____, 2021
       New York, New York




                                          SARAH NETBURN
                                          United States Magistrate Judge




                                              4
